Mr. Justice FisheR
delivered the opinion of the court.
This was an action in the circuit court of La Fayette county, by the defendant in error against the plaintiffs in error, to recover the value of a certain horse, which the defendant in error alleges was exempt by law from execution, and which was by the plaintiffs in error levied on and sold, by virtue of an execution against the defendant in error.
The evidence fully sustains the verdict of the jury, which *101was for the plaintiff below. The only question seriously urged is, that the evidence does not sufficiently show that the horse was a plough horse. The court instructed the jury that they might, without positive evidence, infer that the horse was a plough horse, and that if he was adapted to this business it was sufficient, without showing that he had been thus used.
These instructions are correct in principle, and are adapted to the evidence introduced on the trial.
Judgment affirmed.